United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Upland, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-680
Issued: June 17, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On February 6, 2014 appellant filed a timely appeal of an October 16, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs. Because over 180 days elapsed
from the most recent merit decision of June 17, 2013 to the filing of this appeal, the Board lacks
jurisdiction to review the merits of appellant’s case, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On March 14, 2013 appellant, then a 56-year-old letter carrier, filed an occupational
disease claim alleging a tendon tear on the right side of his right foot on August 1, 2012 as a
1

5 U.S.C. § 8101 et seq.

result of his employment-related right plantar fasciitis. He submitted a narrative statement and
asserted that his current right foot condition was the result of walking and standing in the
performance of duty and an abnormal gait due to his accepted plantar fasciitis. Appellant
submitted a treatment note dated February 26, 2013 from Dr. James R. LaRose, a podiatrist, who
diagnosed a peroneal brevis tendon tear of the right ankle. Dr. LaRose noted that appellant had
no direct injury to his right ankle or foot, just continuous use.
In a letter dated March 27, 2013, OWCP requested additional factual and medical
evidence from appellant. On April 12, 2013 appellant responded that he stood and walked from
six to seven hours a day and had an abnormal gait from his employment-related plantar fasciitis.
By decision dated June 17, 2013, OWCP denied appellant’s claim. It found that
Dr. LaRose’s February 26, 2013 note did not provide sufficient medical rationale to establish that
his right foot condition was causally related to his employment.
Appellant requested reconsideration on July 18, 2013. He stated that he was submitting
additional medical evidence from his physician. The record, however, does not contain any
additional medical evidence.
In a decision dated October 16, 2013, OWCP declined to reopen appellant’s claim for
reconsideration of the merits on the grounds that he failed to support his request for
reconsideration with new evidence or argument.
LEGAL PRECEDENT
FECA provides in section 8128(a) that OWCP may review an award for or against
payment of compensation at any time on its own motion or on application by the claimant.2
Section 10.606(b) of the Code of Federal Regulations provide that a claimant may obtain review
of the merits of the claim by submitting in writing an application for reconsideration which sets
forth arguments or evidence and shows that OWCP erroneously applied or interpreted a specific
point of law; or advances a relevant legal argument not previously considered by OWCP; or
includes relevant and pertinent new evidence not previously considered by OWCP.3 Section
10.608 of OWCP’s regulations provide that, when a request for reconsideration is timely, but
does meet at least one of these three requirements, OWCP will deny the application for review
without reopening the case for a review on the merits.4
ANALYSIS
Appellant requested reconsideration of OWCP’s June 17, 2013 merit decision denying
his occupational disease claim on July 18, 2013. He noted that he was submitting additional
medical evidence in support of his request for reconsideration, but the record does not contain
2

5 U.S.C. §§ 8101-8193, 8128(a).

3

20 C.F.R. § 10.606.

4

Id. at § 10.608.

2

any new evidence following the June 17, 2013 decision. As appellant failed to show that OWCP
erroneously applied or interpreted a specific point of law, failed to advance a relevant legal
argument not previously considered by OWCP and failed to include relevant and pertinent new
evidence not previously considered by OWCP, the Board finds that OWCP properly declined to
reopen appellant’s claim for consideration of the merits.
CONCLUSION
The Board finds that OWCP properly declined to reopen appellant’s claim for
reconsideration of the merits.
ORDER
IT IS HEREBY ORDERED THAT the October 16, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 17, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

